DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not disclose a method for flowing blood from an aneurysm bubble back into a blood vessel, the method comprising using a stent with portions having leading edges directed toward the proximal end, trailing edges directed toward the distal end, outer surfaces, inner surfaces, each of the outer surfaces having a length between the edges, the inner surfaces having a length between the edges, the length of the outer surface being greater than the inner surface measured in a plane parallel to the longitudinal axis of the stent, placing the stent next to an aneurysm, and flowing blood through the stent with first and second blood flow portions flowing past the inner and outer surfaces respectively, the flow of the second blood flow entraining part of the blood flow in the aneurysm, the second flow converging with the first flow at trailing edges, and the respective first and second blood flow portions directing blood away from the aneurysm and back into the blood vessel.


Allowable Subject Matter

Claims 21-40 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774